Citation Nr: 1243549	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for bilateral lower leg varicose veins.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2010 substantive appeal, the Veteran requested a hearing before the Board.  In August 2012 correspondence, he withdrew the request (stating that he would not be able to attend on the scheduled date, and to forward the matter to the Board for a decision on his appeal.


FINDING OF FACT

Varicose veins were not manifested in, and are not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for varicose veins is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in April 2012.  The examination is adequate for rating purposes, as it reflects that the examiner had familiarity with all factual data, includes all necessary findings, and includes an explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In his November 2007 claim seeking service connection for bilateral lower leg varicose veins the Veteran alleged that he sustained vein injuries when he developed ankle tendonitis from marching in service.  He stated  that he was treated at the Naval Recruiting Center in San Diego in August 1966.  He claims that the condition has spread up to his knees since service.

The Veteran's STRs contain no mention of varicose veins or any vascular problems affecting the lower extremities.  In September 1966 (during recruit training) it was noted that he was treated for blisters on his feet and heel, as well as athlete's foot.  In August 1967, he was seen for a complaint of a right foot rash, which the provider noted may be Schamberg's disease.  On service separation examination in January 1970 the Veteran's feet, lower extremities, skin and vascular system (varicosities) were normal on clinical evaluation.  

Varicose veins were diagnosed in the 1990s (the specific date of initial diagnosis is not reported).  The Veteran was treated for such disability by his private physician.  He underwent sclerotherapy, and it was noted that his symptoms had partially resolved.  

VA treatment records from April 2007 to June 2011 document continued care and treatment for varicose veins.  The Veteran underwent radiofrequency ablation (of the right leg in December 2011 and of the left in April 2012).

On April 2012 VA examination the Veteran reported that he had prominent bluish veins in the vicinity of his ankles when he was on active duty.  The examiner noted that a diagnosis of varicose veins was made in the 1990s, but concluded that the varicose veins are less likely than not due to any injury, illness or other event in service.  The examiner noted that the STRs do not document any possible varicosities in the Veteran's lower extremities while he was on active duty.  The examiner considered the suggestion of Schamberg's disease, but noted that this is a chronic condition with leakage of red blood cells into the skin causing brown hemosiderin stains of the skin of the lower extremities on a long term basis.  He stated that he reviewed photos of this condition with the Veteran during the exam, and both agreed that he did not have Schamberg's disease.  Additionally, the examiner explained that foot blisters and athlete's foot, for which the Veteran did seek treatment in service, are acute and transitory conditions which have no relationship to varicose veins.  
It is not in dispute that the Veteran has varicose veins.  They have been diagnosed, including by VA, since the 1990s.  However, varicose veins are not noted in his STRs (to include on service separation examination).  While the Board acknowledges that the Veteran is competent to observe whether or not he has or has had varicose veins, the Board finds that his accounts that varicose veins were manifested and treated in service and have persisted since are not credible.  They are not credible both because they are inconsistent with/contradicted by contemporaneous clinical data (the report of the service separation examination  which did not find varicose veins), which by their very nature (as contemporaneous findings made in a clinical setting) merit greater probative value, and because they are self-serving .  The accounts of onset in service were not made until he filed his claim seeking compensation in November 2007, almost 40 years after service.  See Pond v. West, 12 Vet. App. 341 (1999).  Consequently, service connection for varicose veins on the basis that they became manifest in service and have persisted since is not warranted.

What remains for consideration is whether or not in the absence of a showing of onset in service and continuity since, the varicose veins may somehow otherwise be related to the Veteran's service.  That is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have any medical expertise; consequently, his own opinion in this matter is not competent evidence; he has not presented any competent (medical opinion/textual) evidence in support of his claim.  The only competent (medical) evidence in the record regarding a nexus between the Veteran's varicose veins and his service is the April 2012 VA examiner's opinion that the Veteran's varicose veins are unrelated to service.  The examiner cited to the factual evidence, including that there was no evidence of varicose veins being noted/treated in service and that varicose veins were not diagnosed until more than 20 years postservice.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ('The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.') quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because there is no competent evidence to the contrary, it is persuasive.

The preponderance of the evidence is against the claim of service connection for varicose veins.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for varicose veins is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


